 Case 2:19-cv-01458-DSF-JEM Document 124 Filed 05/18/20 Page 1 of 2 Page ID #:1767



1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11                                    )
     YEHORAM UZIEL,                   )               Case No. CV 19-1458-DSF (JEM)
12                                    )
                      Plaintiff,      )
13                                    )               ORDER ACCEPTING FINDINGS AND
                v.                    )               RECOMMENDATIONS OF UNITED
14                                    )               STATES MAGISTRATE JUDGE
     SUPERIOR COURT OF THE STATE OF )
15   CALIFORNIA FOR THE COUNTY OF LOS )
     ANGELES, et al.,                 )
16                                    )
                      Defendants.     )
17                                    )
18
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19
     records on file, the Report and Recommendation of the United States Magistrate Judge,
20
     Plaintiff’s objections to the Report and Recommendation, and Defendants’ responses to
21
     Plaintiff’s objections. The Court has engaged in a de novo review of the Report and
22
     Recommendation. The Court overrules Plaintiff’s objections and accepts the findings and
23
     recommendations of the Magistrate Judge.
24
           IT IS ORDERED that: (1) Defendants’ Motions to Dismiss are granted; (2) the First
25
     Amended Complaint is dismissed in its entirety with prejudice; (3) Judgment shall be
26
     entered accordingly; (4) the Motions for Sanctions filed by Defendants Gerber, Palmer, and
27
     the RLG Defendants are granted; and (5) Gerber, Palmer, and the RLG Defendants shall
28
 Case 2:19-cv-01458-DSF-JEM Document 124 Filed 05/18/20 Page 2 of 2 Page ID #:1768



1    file a motion for attorney’s fees detailing the requested fees and an application to tax costs
2    detailing the requested costs within thirty days of the date of this Order.
3

4    DATED: May 18, 2020
                                                               DALE S. FISCHER
5                                                       UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  2
